Mr. Justice Higbee delivered the opinion of the court. 2. Adultery, § 7*—when verdict not responsive to the indictment. Under an indictment charging a married man with living with an unmarried woman in an open state of adultery and fornication, a verdict finding the defendant guilty of adultery in the manner and form as charged in the indictment, held not responsive to the indictment for the reason that it did not find that defendant was guilty of openly living together with the woman named, such being necessary to constitute the crime. 3. Adultery, § 3*—when adultery or fornication constitutes a crime. The commission of adultery or fornication, however immoral, is not a crime under our statutes; to constitute the crime there must he an open living together by the parties in a state of adultery and fornication.